Citation Nr: 1227349	
Decision Date: 08/08/12    Archive Date: 08/14/12

DOCKET NO.  02-21 547	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, Ohio


THE ISSUES


1.  Entitlement to an effective date prior to January 2, 2007, for the grant of service connection of adhesions of the bowel (small bowel resection due to adhesions associated with left salpingo-oophorectomy with history of uterine fibroids and endometriosis).  

2.  Entitlement to an evaluation in excess of 10 percent for laparoscopy scar. 

3.  Entitlement to a compensable evaluation for small bowel resection due to adhesions associated with left salpingo-oophorectomy with history of uterine fibroids and endometriosis.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Joseph R. Keselyak, Counsel


INTRODUCTION

The Veteran served on active duty from February 1981 to January 1987.

This matter comes to the Board of Veterans' Appeals (Board) from rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas and Cleveland, Ohio.  In a May 2002 rating decision, the Waco RO denied the Veteran's claim for an evaluation in excess of 10 percent for laparoscopy scar.  In an August 2008 rating decision, the RO granted entitlement to service connection for small bowel resection due to adhesions, with a temporary 100 percent evaluation effective February 15, 2008, through March 31, 2008; effective April 1, 2008, the RO effectuated a noncompensable evaluation.  In a May 2009 rating decision, the RO effectuated an effective date of January 2, 2007, for service connection of adhesions of the bowel.  Because the maximum benefit was not granted, the issue remains on appeal.  See AB v. Brown, 6 Vet. App. 35, 38 (1993).

In February 2003 the Veteran was provided a hearing before a Decision Review Officer (DRO).  A transcript of the testimony offered at this hearing has been associated with the record.  

The Board notes that the Veteran initially requested a hearing before the Board.  In September 2009 she withdrew this request.  

The Veteran's claim for entitlement to an evaluation in excess of 10 percent for laparoscopy scar was last before the Board in January 2010 at which time it was remanded for further development.  That development was completed the matter is now ready for consideration by the Board.  D'Aries v. Peake, 22 Vet. App. 97, 105 (2008).

The issue of entitlement to a compensable evaluation for small bowel resection due to adhesions associated with left salpingo-oophorectomy with history of uterine fibroids and endometriosis is addressed in the REMAND portion of the decision below and is REMANDED to the Department of Veterans Affairs Regional Office.


FINDINGS OF FACT

1.  From January 5, 1987, to January 2, 2007, the date the Veteran underwent a hysterectomy, the Veteran's bowel adhesions were considered in the evaluation of her service-connected endometriosis.

2.  Throughout the applicable period, the Veteran's scars were painful and unstable, but did not manifest by an area meeting or exceeding 12 square inches or limitation of function.


CONCLUSIONS OF LAW

1.  The requirements for an effective date prior to January 2, 2007, for the grant of service connection for adhesions of the bowel have not been met.  38 U.S.C.A. §§ 5103, 5103A, 5107, 5110 (West 2002); 38 C.F.R. §§ 3.1, 3.102, 3.155, 3.159, 3.400, 4.14 (2011).

2.  Entitlement to an evaluation in excess of 10 percent for a painful laparoscopy scar is not warranted.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 4.7, 4. 118, Diagnostic Codes 7804 (2008).

3.  Entitlement to a separate 10 percent, but no greater, evaluation is warranted for an unstable, superficial, laparoscopy scar.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 4.7, 4. 118, Diagnostic Codes 7801-7805 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Notice and Assistance

Upon receipt of a complete or substantially complete application for benefits and prior to an initial unfavorable decision on a claim by an agency of original jurisdiction, VA is required to notify the appellant of the information and evidence not of record that is necessary to substantiate the claim.  In the notice, VA will inform the claimant which information and evidence, if any, that the claimant is to provide to VA and which information and evidence, if any, that VA will attempt to obtain on behalf of the claimant.  See 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159 (2008); Pelegrini v. Principi, 18 Vet. App. 112 (2004); Quartuccio v. Principi, 16 Vet. App. 183 (2002); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).  Notice should also address the rating criteria and effective date provisions that are pertinent to the appellant's claim.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).

With respect to the earlier effective date claim, in cases such as this where service connection has been granted and an initial disability rating and effective date have been assigned, the typical service connection claim has been more than substantiated, it has been proven, thereby rendering 38 U.S.C.A. § 5103(a) notice no longer required because the purpose that the notice is intended to serve has been fulfilled.  Id. at 490; Dunlap v. Nicholson, 21 Vet. App. 112 (2007).  The appellant bears the burden of demonstrating any prejudice from defective notice with respect to the downstream elements.  Goodwin v. Peake, 22 Vet. App. 128 (2008).  That burden has not been met in this case as the Veteran has not alleged any prejudice.

With respect to the Veteran's increased evaluation claim, the RO provided the appellant pre-adjudication notice by a letter dated in January 2002.  Although the notice provided did not address either the rating criteria or effective date provisions that are pertinent to the appellant's claim, such error was harmless given that an increased evaluation is being denied, and hence no rating or effective date will be assigned with respect to this claimed condition.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).

Moreover, the Board finds that any prejudice due to any perceived deficiency in the notice has been overcome in this case by the following: (1) based on the communications sent to the Veteran over the course of this appeal, the Veteran was ultimately provided the necessary information so as to allow a reasonable person to understand how to substantiate the claim, particularly as to the requirements for establishing a higher evaluation; and (2) based on the Veteran's and her representative's contentions as well as the communications provided to the Veteran by VA, it is reasonable to expect that the Veteran understands what is needed to prevail.  See Shinseki v. Sanders/Simmons, 129 S. Ct. 1696 (2009); Fenstermacher v. Phila. Nat'l Bank, 493 F.2d 333, 337 (3d Cir. 1974) ("[N]o error can be predicated on insufficiency of notice since its purpose had been served.").  In order for no prejudice to result from a notice error, "the record must demonstrate that, despite the error, the adjudication was nevertheless essentially fair."  Dunlap v. Nicholson, 21 Vet. App. 112, 118 (2007).

Irrespective of any notice deficiency, the Veteran and her representative have demonstrated actual knowledge of the pertinent requirements to substantiate her claim.  In numerous communications, the Veteran has demonstrated knowledge of the rating criteria by asserting that her scarring is painful and unstable and that it warrants a higher evaluation.  Accordingly, based on the communications to the Veteran and the arguments raised by the Veteran and her representative, she has demonstrated actual knowledge of the requirements for substantiating the claim and it is reasonable to expect that the she understands what is needed to prevail.  Thus, the Board finds that no prejudice results in proceeding with adjudication of the Veteran's claim.  Id.

VA has obtained the Veteran's service treatment records, assisted the Veteran in obtaining evidence, afforded the Veteran physical examinations and obtained medical opinions as to the severity of her disability.  All known and available records relevant to the issues on appeal have been obtained and associated with the Veteran's claims file; and the Veteran has not contended otherwise.

The United States Court of Appeals for Veterans Claims (hereinafter "the Court") has held that when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  The Board finds that VA audiology examinations obtained in this case are adequate.  They are predicated on a substantial review of the record and medical findings and consider the Veteran's complaints and symptoms, particularly the Veteran's most recent VA examination.  Accordingly, VA's duty to assist with respect to obtaining a VA examination or opinion with respect to the issue addressed in this decision has been met.  38 C.F.R. § 3.159(c)(4).

VA has substantially complied with the notice and assistance requirements and the Veteran is not prejudiced by a decision on the claim at this time.

Earlier Effective Date Claim

The assignment of effective dates of awards is generally governed by 38 U.S.C.A. § 5110 and 38 C.F.R. § 3.400.  Unless specifically provided otherwise, the effective date of an award based on an original claim for service connection "shall be fixed in accordance with the facts found, but shall not be earlier than the date of receipt of application therefor."  38 U.S.C.A. § 5110(a).  The effective date of an evaluation and award of compensation based on an original claim, a claim reopened after final disallowance, or a claim for increase will be the date of receipt of the claim or the date entitlement arose, whichever is the later.  38 U.S.C. § 5110(a) (West 2002); 38 C.F.R. § 3.400 (2011).  If a claim for disability compensation is received within one year after separation from service, the effective date of entitlement is the day following separation or the date entitlement arose.  38 C.F.R. § 3.400(b)(2).

A specific claim in the form prescribed by the Secretary of VA must be filed in order for benefits to be paid to any individual under the laws administered by the VA. 38 U.S.C.A. § 5101(a).  A "claim" is defined broadly to include a formal or informal communication in writing requesting a determination of entitlement or evidencing a belief in entitlement to a benefit.  38 C.F.R. § 3.1(p); Brannon v. West, 12 Vet. App. 32, 34-5 (1998); Servello v. Derwinski, 3 Vet. App. 196, 199 (1992).  Any communication indicating an intent to apply for a benefit under the laws administered by the VA may be considered an informal claim provided it identifies, but not necessarily with specificity, the benefit sought.  See 38 C.F.R. § 3.155(a); Servello, 3 Vet. App. at 199 (holding that 38 C.F.R. § 3.155(a) does not contain the word "specifically," and that making such precision a prerequisite to acceptance of a communication as an informal claim would contravene the Court's precedents and public policies underlying the statutory scheme).  To determine when a claim was received, the Board must review all communications in the claims file that may be construed as an application or claim.  See Quarles v. Derwinski, 3 Vet. App. 129, 134 (1992).

Upon receipt of an informal claim, if a formal claim has not been filed, an application form will be forwarded to the claimant for execution.  If received within one year from the date it was sent to the claimant, it will be considered filed as of the date of receipt of the informal claim.  An application is defined as a formal or informal communication in writing requesting a determination of entitlement or evidencing a belief in entitlement to a benefit. 38 C.F.R. § 3.1(p); see also Rodriguez v. West, 189 F.3d. 1351 (Fed. Cir. 1999), (an expressed intent to claim benefits must be in writing in order to constitute an informal claim; an oral inquiry does not suffice).

With regard to the terms "application" or "claim," the Board notes that once a formal claim for compensation has been allowed or a formal claim for compensation disallowed for the reason that the service-connected disability is not compensable in degree, a report of examination or hospitalization by VA or the uniformed services can be accepted as an informal claim for benefits.  The date of outpatient or hospital examination or date of admission to a VA or uniformed services hospital will be accepted as the date of receipt of a claim.  These provisions apply only when such reports relate to examination or treatment of a disability for which service connection has been previously established or when a claim specifying the benefit sought is received within one year from the date of such examination, treatment, or hospital examination.  38 C.F.R. § 3.157(b)(1); see also 38 C.F.R. § 3.155(a).

Title 38 C.F.R. § 3.155(c) provides that when a claim has been filed which meets the requirements of 38 C.F.R. § 3.151 or 38 C.F.R. § 3.152, an informal request for increase or reopening will be accepted as a claim.

Case law provides that, 38 C.F.R. § 3.157 only applies to a defined group of claims.  See Sears v. Principi, 16 Vet. App. 244, 249 (2002) (section 3.157 applies to a defined group of claims, i.e., as to disability compensation, those claims for which a report of a medical examination or hospitalization is accepted as an informal claim for an increase of a service connected rating where service connection has already been established).  VA medical records cannot be accepted as informal claims for disabilities where service connection has not been established.  The mere presence of medical evidence does not establish intent on the part of the Veteran to seek service connection for a condition.  See Brannon v. West, 12 Vet. App. 32, 35 (1998); Lalonde v. West, 12 Vet. App. 377, 382 (1999) (where appellant had not been granted service connection, mere receipt of medical records could not be construed as informal claim).  Merely seeking treatment, does not establish a claim, to include an informal claim, for service connection.

Further, the mere presence of a disability does not establish an intent on the part of the Veteran to seek service connection for that condition.  See KL v. Brown, 5 Vet. App. 205, 208 (1993); Crawford v. Brown, 5 Vet. App. 33, 35 (1995).

In claims for VA benefits, VA shall consider all information and lay and medical evidence of record in a case before the Secretary with respect to benefits under laws administered by the Secretary.  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107(b); see also Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

The Veteran seeks an effective date for the grant of service connection for adhesions of the bowel well prior to January 2, 2007, particularly back to 1987, or the day following her discharge.  She asserts that the evidence established that she had bowel adhesions throughout this period and that, therefore, she should be entitled to service connection effective sometime in 1987.  See June and September 2009 statements.  

As set forth earlier in this discussion, the effective date for a claim for compensation is the date of receipt of the claim or the date on which entitlement arose, whichever is later.  38 C.F.R. § 3.400(r).  Moreover, if a claim for disability compensation is received within one year after separation from service, the effective date of entitlement is the day following separation or the date entitlement arose. 38 C.F.R. § 3.400(b)(2).

In October 2006 the Veteran presented for a VA annual women's health evaluation.  At this time, the Veteran reported that it had been a while since she had her period.  She related that her most recent period had been painful and longer than the others.  She denied problems with urination.  She acknowledged that she needed a hysterectomy, but was afraid of the need for hormone replacement therapy.  

In December 2006 the Veteran presented for a pre-operative visit at VA for an abdominal hysterectomy for the indication of large uterine fibroids.  The records associated with this consultation document that the Veteran had over a 3 year history of heavy and irregular vaginal bleeding and pelvic pressure from a 16-plus-week-sized uterine fibroids.  The Veteran was noted as having her period every 21 to 31 days and bleed from between 6 and 8 days with clots.  A history of three prior myomectomies was noted, with a recent unsuccessful attempt at medical management with NSAIDs.  Examination showed an 18 week sized irregular mass arising from the pelvis.  The cervix was without lesions and leftward deviated.  The uterus was enlarged and lobular, consistent with the known history of fibroids.  It measured 15.8 cm. x 11.3 cm.  It displaced and compressed the adjacent structures.  An abdominal hysterectomy was planned for January 2007.  

On January 2, 2007, the Veteran underwent a total abdominal hysterectomy and left salpingo-oophorectomy.  She tolerated the procedure well with notable findings of a 16-size fibroid uterus with dense adhesive disease of the bowel to the uterus.  She was scheduled for a follow-up shortly after the surgery for staple removal.

On February 15, 2008, the Veteran was admitted to the Mercy Hospital of Fairfield for complaints of abdominal pain and possible bowel obstruction.  The Veteran underwent resection of the bowel due to obstruction, apparently secondary to her history of surgeries. 

As outlined above, in an August 2008 rating decision, the RO granted entitlement to service connection for small bowel resection due to adhesions, with a temporary 100 percent evaluation effective February 15, 2008, through March 31, 2008.  Thereafter, the RO assigned a non-compensable evaluation and in a May 2009 rating decision assigned January 2, 2007, as the effective date of the grant, in light of the Veteran's hysterectomy at that time.  The RO evaluated this condition under  38 C.F.R. § 4.114, Diagnostic Code 7328, which provides for evaluation of resection of the small intestine.  

In the August 2008 rating decision, the RO also evaluated the Veteran's endometriosis and, effective January 2, 2007, the day of the Veteran's hysterectomy, evaluated this condition as 100 percent disabling through April 31, 2007, and 30 percent disabling from May 1, 2007.  In assigning this evaluation, the RO effectively changed diagnostic codes to reflect the Veteran's hysterectomy and assigned these evaluations pursuant to 38 C.F.R. § 7.116, Diagnostic Code 7618, which provides for removal of the uterus, including the corpus.  One diagnostic code may be more appropriate than another based on such factors as an individual's relevant medical history, the diagnosis, and demonstrated symptomatology.  Any change in a diagnostic code by a VA adjudicator must be specifically explained. Pernorio v. Derwinski, 2Vet. App. 625, 629 (1992).

The Board must note that in its January 2010 decision, it considered the Veteran's claim for entitlement to an evaluation in excess of 10 percent for endometriosis with uterine fibroids.  In particular, the Board denied entitlement to an evaluation in excess of 10 percent prior to May 22, 1995, granted a 30 percent evaluation from May 22, 1995, through October 6, 2003, and granted a maximum 50 percent schedular evaluation effective October 7, 2003.  Of particular import is that the Board considered the entire period from January 5, 1987, and on in reaching this decision and that the relevant rating criteria, which were amended during this period, specifically considered by the Board addressed adhesions of the bowel.  Indeed, the Board considered this exact symptomatology in effectuating the maximum schedular evaluation, effective October 7, 2003.  See 38 C.F.R. § 4.116a, Diagnostic Code 7622 (1994); 38 C.F.R. § 4.116, Diagnostic Code 7629 (2011).

Because a separate rating must be based upon distinct and separate disability based on symptoms that are not duplicative or which do not overlap the symptoms already rated, to effectuate an earlier effective date for the grant of service connection of adhesions of the bowel would violate the regulations prohibiting the pyramiding of various diagnoses of the same disability.  38 C.F.R. § 4.14 (2011); see VAOGCPREC 23-97 (July 1, 1997); see also Esteban v. Brown, 6 Vet. App 259, 261 (1994) (A separate rating may be granted for a "distinct and separate" disability that is, "when none of the symptomatology  ... is duplicative  ... or overlapping.").  

As noted above, adhesions of the bowel were considered by the Board in its January 2010 decision and from January 5, 1987, the day following the Veteran's discharge, through January 1, 2007, bowel adhesions were considered in the overall evaluation of the Veteran's service-connected endometriosis.  If the Board were to grant an effective date prior to January 2, 2007, for bowel adhesions, this would result in pyramiding as bowel adhesions are considered in the schedular criteria pertaining to endometriosis, prior to January 2, 2007, when the Veteran underwent a hysterectomy.  Id.  Accordingly, entitlement to an effective date prior to January 2, 2007, for the grant of service connection of adhesions of the bowel is denied.

In closing, the Board notes that as of January 2, 2007, the Veteran was effectively evaluated for resection of the small intestine due to bowel adhesions related to endometriosis and her resultant hysterectomy, under 38 C.F.R. § 4.114, Diagnostic Code 7328.  The assignment of this diagnostic code is consistent with the Veteran's history and reflects that due to her January 2, 2007, hysterectomy and lack of associated adhesions, this is the appropriate diagnostic code as bowel resection is the remaining intestinal residual of the Veteran's endometriosis and related hysterectomy, rather than bowel adhesions related to endometriosis.  Indeed, following the Veteran's hysterectomy, endometriosis was no longer assessed.  Accordingly, effective January 2, 2007, the date of the Veteran's hysterectomy the condition ceased to be evaluated under 38 C.F.R. § 4.116, Diagnostic Code 7629, and was thereafter evaluated under 38 C.F.R. § 4.116, Diagnostic Code 7618, which provides for removal of the uterus, including the corpus.   Pernorio, supra.  In other words, effective January 2, 2007, 38 C.F.R. § 4.114, Diagnostic Code 7328 is the appropriate diagnostic code to evaluate the Veteran's bowel symptomatology, particularly as the uterus had been removed as of that date.  

Scar Evaluation

Disability evaluations are determined by the application of a schedule of ratings, which is based on average impairment of earning capacity.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. Part 4 (2011).  Separate rating codes identify the various disabilities.  38 C.F.R. Part 4.  Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  Any reasonable doubt regarding the degree of disability is resolved in favor of the Veteran.  38 C.F.R. § 4.3.
The VA schedule of ratings will apply unless there are exceptional or unusual factors which would render application of the schedule impractical.  See Fisher v. Principi, 4 Vet. App. 57, 60 (1993).  38 C.F.R. Section 3.321(b)(1) provides that, in exceptional circumstances, where the schedular evaluations are found to be inadequate, the Veteran may be awarded a rating higher than that encompassed by the schedular criteria.  According to the regulation, an extraschedular disability rating is warranted upon a finding that "the case presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization that would render impractical the application of the regular schedular standards."  Id.

The evaluation of the same disability under various diagnoses is to be avoided.  Disability from injuries to the muscles, nerves, and joints of an extremity may overlap to a great extent, so that special rules are included in the appropriate bodily system for their evaluation.  Both the use of manifestations not resulting from service-connected disease or injury in establishing the service-connected evaluation, and the evaluation of the same manifestation under different diagnoses are to be avoided.  38 C.F.R. § 4.14.  Notwithstanding the above, VA is required to provide separate evaluations for separate manifestations of the same disability which are not duplicative or overlapping.  See Esteban v. Brown, 6 Vet. App. 259, 261 (1994).  

Where entitlement to compensation has already been established and an increase in the disability rating is at issue, it is the present level of disability that is of primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  In addition, an appeal from the initial assignment of a disability rating requires consideration of the entire time period involved, and contemplates "staged ratings" where warranted.  See Fenderson v. West, 12 Vet. App. 119 (1999).  However, "staged ratings" are appropriate for an increased rating claim when the factual findings show distinct time periods where the service-connected disability exhibits symptoms that would warrant different ratings.  Hart v. Mansfield, 21 Vet. App. 505 (2007).

In claims for VA benefits, VA shall consider all information and lay and medical evidence of record in a case before the Secretary with respect to benefits under laws administered by the Secretary.  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107(b); see also Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

The Board notes that VA recently amended the Schedule for Rating Disabilities by revising that portion of the schedule that addresses the skin, so that it more clearly reflects VA's policies concerning the evaluation of scars, and specifically, 38 C.F.R. § 4.118, Diagnostic Codes 7800-7805; however, the amendment is effective for claims filed on and after October 23, 2008.  See 73 Fed. Reg. 54708-54712 (September 23, 2008).  Moreover, the Veteran has not requested review there under.  See 77 Fed. Reg. 2910-10 (January 20, 2012).

Diagnostic Code 7801 provides ratings for scars, other than the head, face, or neck, that are deep or that cause limited motion.  Scars that are deep or that cause limited motion in an area or areas exceeding 6 square inches (39 sq. cm.) are rated 10 percent disabling.  Scars in an area or areas exceeding 12 square inches (77 sq. cm.) are rated 20 percent disabling.  Scars in an area or areas exceeding 72 square inches (465 sq. cm.) are rated 30 percent disabling.  Scars in an area or areas exceeding 144 square inches (929 sq.cm.) are rated 40 percent disabling.  Note (1) to Diagnostic Code 7801 provides that scars in widely separated areas, as on two or more extremities or on anterior and posterior surfaces of extremities or trunk, will be separately rated and combined in accordance with 38 C.F.R. § 4.25.  Note (2) provides that a deep scar is one associated with underlying soft tissue damage.  38 C.F.R. § 4.118.

Diagnostic Code 7802 provides ratings for scars, other than the head, face, or neck, that are superficial or that do not cause limited motion.  Superficial scars that do not cause limited motion, in an area or areas of 144 square inches (929 sq. cm.) or greater, are rated 10 percent disabling.  Note (1) to Diagnostic Code 7802 provides that scars in widely separated areas, as on two or more extremities or on anterior and posterior surfaces of extremities or trunk, will be separately rated and combined in accordance with 38 C.F.R. § 4.25.  Note (2) provides that a superficial scar is one not associated with underlying soft tissue damage.  38 C.F.R. § 4.118.

Diagnostic Code 7803 provides a 10 percent rating for superficial unstable scars. Note (1) to Diagnostic Code 7803 provides that an unstable scar is one where, for any reason, there is frequent loss of covering of skin over the scar.  Note (2) provides that a superficial scar is one not associated with underlying soft tissue damage.  38 C.F.R. § 4.118.

Diagnostic Code 7804 provides a 10 percent rating for superficial scars that are painful on examination.  Note (1) to Diagnostic Code 7804 provides that a superficial scar is one not associated with underlying soft tissue damage.  Note (2) provides that a 10-percent rating will be assigned for a scar on the tip of a finger or toe even though amputation of the part would not warrant a compensable rating. 38 C.F.R. § 4.118.   Diagnostic Code 7804 also directs the rater to see 38 C.F.R. § 4.68 (amputation rule).  38 C.F.R. § 4.118.

Diagnostic Code 7805 provides that other scars are to be rated on limitation of function of affected part.  38 C.F.R. § 4.118.

The Veteran filed her increase rating claim in August 2001.  In April 2002 she was afforded a VA examination.  Examination at this time noted the presence of large midline incision of the abdomen with keloid formation and sensation of a small hernia at mid-incision.  

In an August 2002 statement the Veteran expressed her disagreement with the continuation of a 10 percent evaluation.  She related that she had pain in the area of her abdominal scar.  

As noted above, the Veteran testified before a DRO in February 2003.  At this hearing she testified that her surgical scar of the abdomen was tender and painful.  

She received another VA examination in October 2003.  Examination revealed a large midline scar with keloid formation and a small incisional hernia at the mid-pole of the incision.  

In a December 2003 communication, the Veteran offered her continued disagreement with the continuation of a 10 percent evaluation.  In particular, she noted that the scarring had always been tender and that this should be documented in the record. 

In April 2005 the Veteran was again provided a VA gynecological examination.  Her abdomen showed a midline vertical scar that was well-healed.  It was soft and non-tender.

As noted above, in January 2007, the Veteran underwent a total abdominal hysterectomy and left salpingo-oophorectomy.  

In February 2008 the Veteran was admitted to the Mercy Hospital of Fairfield for complaints of abdominal pain and possible bowel obstruction.  The Veteran underwent resection of the bowel due to obstruction, apparently secondary to her history of surgeries.

In accordance with the Board's remand directives and particularly due to the inadequacies of the prior VA examinations and evidence of worsening, the Veteran was afforded a VA examination of the skin in September 2010.  Examination at this time showed a midline scar running vertically from 3 inches above the umbilicus to 8 inches below the umbilicus.  The examiner noted that the linear scar had widened, particularly due to the Veteran's recent history of surgeries in 2007 and 2008.  

At this time, the Veteran related a history of skin breakdown over the scar with a frequency of every 2 to 4 weeks, as well as pain in the scar, which the Veteran stated was constant and had persisted since around 2000.  The examiner also noted the presence of 2 small laparoscopy scars.  With respect to the midline linear scar, the Veteran related that since her bowel surgery that she had severe pain therein and had to prop up her abdomen when sleeping.  She related that she could not sleep on her stomach due to pain.  She described a sharp, lancinating, electrical shock-like pain in the scar, intermittently and occurring spontaneously without any precipitating event.  She also described that the scar felt hot and dry, and would get scaly on the top 2 inches.  She also indicated that she sometimes found a small amount of blood on the scar a few inches below the umbilicus occasionally on awakening in the morning.  She wore a cushion in the naval area to help with pressure on the scar and tried to wear belts above the waist to avoid aggravating the scar.  

Physical examination showed a 1/2 inch by 11 inch scar.  The scar was painful, exhibited signs of breakdown and was described as deep.  However, the scar did not limit any motion when the Veteran flexed.  It showed some signs of keloid formation.  The examiner noted that the scar's perimeters were slightly hyperpigmented and that the scar was adherent to the underlying tissue, but not depressed or elevated.  There was no induration or any areas of wound opening, bleeding, scaly areas or inflammation of the scar.

Physical examination also showed 2 small round laparoscopy scars.  One scar was located 1 inch below the umbilicus and on inch to the right of the larger linear scar.  The other scar was located on inch to the right and one inch higher than the bottom limit of the linear scar.  Each scar was 3/8 inch in diameter.  Neither exhibited pain, skin breakdown, was superficial or had any disabling effects.  There was no induration or any areas of wound opening, bleeding, scaly areas or inflammation of the scars.

Analysis

Diagnostic Code 7801 cannot serve to provide an evaluation in excess of 10 percent.  Diagnostic Code 7801 is inapplicable because, despite any characterization of the Veteran's scars as deep, they do not measure an area or areas exceeding 12 square inches.  The linear scar measures 1/2 inch by 11 inches (5.5 square inches) and the circular laparoscopy scars measured 3/8 inch.  The total area of these scars does not approximate 12 square inches.  38 C.F.R. § 4.118, Diagnostic Code 7801.

Diagnostic Codes 7802 and 7805 are inapplicable in the present case.  As noted above, Diagnostic Code 7802 provides for a maximum 10 percent evaluation for superficial scars that do not cause limitation of motion, provided the scars measure 144 square inches or greater.  The Veteran's scars, as outlined above, do not approximate this area.  With respect to Diagnostic Code 7805 limitation of function of the affected part has not been shown and was ruled out upon recent VA examination.  The assignment of a particular diagnostic code is "completely dependent on the facts of a particular case."  See Butts v. Brown, 5 Vet. App. 532, 538 (1993).

The Veteran's scars have been evaluated as 10 percent disabling under 38 C.F.R. § 4.118, Diagnostic Code 7804, which provides for a maximum 10 percent evaluation for painful superficial scars.  Thus, this diagnostic code cannot serve to allow for a higher evaluation and the only remaining avenue for an increased evaluation is Diagnostic Code 7803, which provides a 10 percent maximum evaluation for superficial, unstable scars.  

In considering the award of a 10 percent evaluation under Diagnostic Code 7803, the Board is mindful of the rule against pyramiding.  See Esteban v. Brown, 6 Vet. App. 259 (1994) (stating that 38 C.F.R. § 4.14 prohibits compensating a claimant twice for the same symptomatology); Fanning v. Brown, 4 Vet. App. 225 (1993) (holding that disability from hernia and disability from painful scars related to repair of the hernia may require separate ratings).  However, the Board notes that the diagnostic codes contemplate distinct types of symptomatology that do not overlap, i.e. pain and tenderness versus instability of the skin covering the scar.  Moreover, although inapplicable in this case, when the Schedule for Rating Disabilities pertaining to the skin was amended, as noted above, Diagnostic Code 7803 was eliminated and, in effect, merged with Diagnostic Code 7804, which now provides for evaluation of unstable or painful scars, i.e. the new schedule prohibits the award of separate evaluations for instability and painful scarring.  See 38 C.F.R. § 4.118, Diagnostic Codes 7800-7805 (2011).  This leads the Board to conclude that, under the criteria applicable in this case, that there is no prohibition against awarding separate evaluations for unstable and painful scarring.  Accordingly, as the Veteran's scarring has manifested by frequent loss of covering of the skin, a separate 10 percent evaluation is warranted under 38 C.F.R. § 4.118, Diagnostic Code 7803.  

Extraschedular Consideration

According to the regulation, an extraschedular disability rating is warranted based upon a finding that the case presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization that would render impractical the application of the regular schedular standards.  See 38 C.F.R. § 3.321(b)(1) (2011).  An exceptional case is said to include such factors as marked interference with employment or frequent periods of hospitalization as to render impracticable the application of the regular schedular standards.  See Fanning v. Brown, 4 Vet. App. 225, 229 (1993).

Under Thun v. Peake, 22 Vet App 111 (2008), there is a three- step inquiry for determining whether a veteran is entitled to an extraschedular rating. First, the Board must first determine whether the evidence presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  Second, if the schedular evaluation does not contemplate the Veteran's level of disability and symptomatology and is found inadequate, the Board must determine whether the Veteran's disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  Third, if the rating schedule is inadequate to evaluate a veteran's disability picture and that picture has attendant thereto related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service to determine whether, to accord justice, the Veteran's disability picture requires the assignment of an extraschedular rating.

With respect to the first prong of Thun, the evidence in this case does not show such an exceptional disability picture that the available schedular evaluation for the service-connected scars is inadequate.  A comparison between the level of severity and symptomatology of the Veteran's condition with the established criteria shows that the rating criteria reasonably describe the Veteran's disability level and symptomatology.  The rating criteria specifically contemplate the Veteran's symptomatology as well as economic impairment.  

In short, there is nothing in the record to indicate that the service-connected disability on appeal cause impairment over and above that which is contemplated in the assigned 10 percent rating.  See Van Hoose v. Brown, 4 Vet. App. 361, 363 (1993) (noting that the disability rating itself is recognition that industrial capabilities are impaired).  The Board, therefore, has determined that referral of this case for extra-schedular consideration pursuant to 38 C.F.R. 3.321(b)(1) is not warranted.




ORDER

Entitlement to an effective date prior to January 2, 2007, for the grant of service connection of adhesions of the bowel is denied.  

Entitlement to an increased evaluation for a painful laparoscopy scar is denied.

Entitlement to a separate 10 percent, but no greater, evaluation is granted for an unstable, superficial, laparoscopy scar, subject to the laws and regulations governing the award of monetary benefits.  


REMAND

The Veteran seeks a compensable evaluation for small bowel resection due to adhesions associated with left salpingo-oophorectomy with history of uterine fibroids and endometriosis (adhesions of the bowel).  As noted above, in an August 2008 rating decision the RO effectuated a separate evaluation for this condition in light of her January 2007 hysterectomy.  A review of the claims file does not reveal that the Veteran has been examined for this condition since that time.  Thus, the evidence of record is currently insufficient to evaluate the claim.  As the Court explained in Colvin v. Derwinski, 1 Vet. App. 171, 175 (1991), the Board may consider only independent medical evidence to support its findings.  The Court stated that, if the medical evidence of record is insufficient, the Board is free to supplement the record by seeking an advisory opinion, ordering a medical examination, or citing recognized medical treatises in its decisions that clearly support its ultimate conclusions.  Id.  Accordingly, the claim must be remanded to afford the Veteran a VA examination.  

Accordingly, the case is REMANDED for the following action:

1.  Schedule the Veteran for a VA examination to determine the severity of her service-connected small bowel resection due to adhesions associated with left salpingo-oophorectomy with history of uterine fibroids and endometriosis.  All necessary testing should be carried out in conjunction with this examination, the results of which should be reported in detail.  Additionally, a complete history should be elicited from the Veteran.  The complete claims folder should be provided to the examiner, and the examiner should be asked to specifically state that the complete folder has been reviewed.

Following examination, interview of the Veteran, and review of the claims file, the examiner should identify all current manifestations of the Veteran's small bowel resection due to adhesions associated with left salpingo-oophorectomy with history of uterine fibroids and endometriosis.

A discussion of the complete rationale for all opinions expressed should be included in a written report.  A complete rationale for any opinion expressed should be provided.  If the examiner is unable to reach an opinion without resort to speculation, he or she should explain the reasons for this inability and comment on whether any further tests, evidence or information would be useful in rendering an opinion.

2.  After the development requested above has been completed to the extent possible, review the record and readjudicate the Veteran's claim.  If any benefit sought on appeal remains denied, the Veteran and her representative should be furnished a Supplemental Statement of the Case and given the opportunity to respond thereto before this case is returned to the Board.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



______________________________________________
MICHAEL LANE
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


